Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or make obvious compounds that meet applicant’s claimed compounds E-104 to E-113, E-115, E-118, E-120, E-122 to E-128, E-130, E-135, E-137 to E-157, E-159 to E-168, and E-259 to E-270. The closest prior art Mujica-Fernaud et al. (KR 2015036721), where Mujica-Fernaud et al. (US 2015/0179953) (hereafter “Mujica-Fernaud”) is used as the English equivalent, teaches the electron blocking layer (applicant’s emission auxiliary layer) can comprise the following compounds 
    PNG
    media_image1.png
    265
    212
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    274
    250
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    214
    236
    media_image3.png
    Greyscale
  (same as applicant’s claimed compounds E-250, E-251, and E-254) (paragraphs [0102] and [0225], Tables 1 and 3). Mujica-Fernaud teaches that the fluorene group with the bridgehead phenyl group can comprise either two phenyl group or a phenyl and methyl group as shown above (paragraph [0102]). The prior art fails to teach or make obvious the applicant’s claimed invention; therefore, claims 1 and 20-22 (renumbered 1-4) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759